                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                         KEN COOPER,
                                  11                                                      Case No. 20-09415 BLF (PR)
                                                       Plaintiff,
                                  12                                                      ORDER OF DISMISSAL WITH
Northern District of California




                                                v.                                        LEAVE TO AMEND
 United States District Court




                                  13

                                  14     KATHLEEN ALLISON, et al.,
                                  15                  Defendants.
                                  16

                                  17

                                  18          Plaintiff filed the instant pro se civil rights action pursuant to 42 U.S.C. § 1983
                                  19   against prison officials and staff at San Quentin State Prison (“SQSP”) where he is
                                  20   currently incarcerated. Dkt. No. 4. Plaintiff’s motion for leave to proceed in forma
                                  21   pauperis shall be addressed in a separate order.
                                  22

                                  23                                          DISCUSSION
                                  24   A.     Standard of Review
                                  25          A federal court must conduct a preliminary screening in any case in which a
                                  26   prisoner seeks redress from a governmental entity or officer or employee of a
                                  27   governmental entity. See 28 U.S.C. § 1915A(a). In its review, the court must identify any
                                  28   cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a claim
                                   1   upon which relief may be granted or seek monetary relief from a defendant who is immune
                                   2   from such relief. See id. § 1915A(b)(1),(2). Pro se pleadings must, however, be liberally
                                   3   construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).
                                   4          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential
                                   5   elements: (1) that a right secured by the Constitution or laws of the United States was
                                   6   violated, and (2) that the alleged violation was committed by a person acting under the
                                   7   color of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).
                                   8   B.     Plaintiff’s Claims
                                   9          Plaintiff presents numerous allegations based on conditions at SQSP in response to
                                  10   the COVID-19 pandemic as well as claims arising amid those conditions. The Court will
                                  11   review his allegations with the following legal standards in mind.
                                  12          The Constitution does not mandate comfortable prisons, but neither does it permit
Northern District of California
 United States District Court




                                  13   inhumane ones. See Farmer v. Brennan, 511 U.S. 825, 832 (1994). The treatment a
                                  14   prisoner receives in prison and the conditions under which he is confined are subject to
                                  15   scrutiny under the Eighth Amendment. See Helling v. McKinney, 509 U.S. 25, 31 (1993).
                                  16   The Amendment imposes duties on these officials, who must provide all prisoners with the
                                  17   basic necessities of life such as food, clothing, shelter, sanitation, medical care and
                                  18   personal safety. See Farmer, 511 U.S. at 832; DeShaney v. Winnebago County Dep't of
                                  19   Social Servs., 489 U.S. 189, 199-200 (1989). A prison official violates the Eighth
                                  20   Amendment when two requirements are met: (1) the deprivation alleged must be,
                                  21   objectively, sufficiently serious, Farmer, 511 U.S. at 834 (citing Wilson v. Seiter, 501 U.S.
                                  22   294, 298 (1991)), and (2) the prison official possesses a sufficiently culpable state of mind,
                                  23   id. (citing Wilson, 501 U.S. at 297).
                                  24          Deliberate indifference to serious medical needs violates the Eighth Amendment’s
                                  25   proscription against cruel and unusual punishment. Estelle v. Gamble, 429 U.S. 97, 104
                                  26   (1976); McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on other
                                  27   grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997) (en
                                  28                                                  2
                                   1   banc). A determination of a “deliberate indifference” claim involves an examination of
                                   2   two elements: the seriousness of the prisoner’s medical need and the nature of the
                                   3   defendant’s response to that need. Id. at 1059.
                                   4          A serious medical need exists if the failure to treat a prisoner’s condition could
                                   5   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                   6   The existence of an injury that a reasonable doctor or patient would find important and
                                   7   worthy of comment or treatment, the presence of a medical condition that significantly
                                   8   affects an individual’s daily activities, or the existence of chronic and substantial pain are
                                   9   examples of indications that a prisoner has a serious need for medical treatment. Id. at
                                  10   1059-60.
                                  11          A prison official is deliberately indifferent if he or she knows that a prisoner faces a
                                  12   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
Northern District of California
 United States District Court




                                  13   to abate it. Farmer at 837. The prison official must not only “be aware of facts from
                                  14   which the inference could be drawn that a substantial risk of serious harm exists,” but
                                  15   “must also draw the inference.” Id. If a prison official should have been aware of the risk,
                                  16   but did not actually know, the official has not violated the Eighth Amendment, no matter
                                  17   how severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                  18   “A difference of opinion between a prisoner-patient and prison medical authorities
                                  19   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d
                                  20   1337, 1344 (9th Cir. 1981). In addition, a “mere delay of surgery, without more, is
                                  21   insufficient to state a claim of deliberate medical indifference . . . [and] [a prisoner] would
                                  22   have no claim for deliberate medical indifference unless the denial was harmful.” Shapely
                                  23   v. Nevada Bd. Of State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985).
                                  24          Exercise is one of the basic human necessities protected by the Eighth Amendment.
                                  25   See LeMaire v. Maass, 12 F.3d 1444, 1457 (9th Cir. 1993); Toussaint v. Rushen, 553 F.
                                  26   Supp. 1365, 1380 (N.D. Cal. 1983), aff'd in part and vacated in part, 722 F.2d 1490 (9th
                                  27   Cir. 1984). Some form of regular exercise, including outdoor exercise, “is extremely
                                  28                                                  3
                                   1   important to the psychological and physical well-being” of prisoners. See Spain v.
                                   2   Procunier, 600 F.2d 189, 199 (9th Cir. 1979). Prison officials therefore may not deprive
                                   3   prisoners of regular exercise. See Toussaint v. McCarthy, 597 F. Supp. 1388, 1393 (N.D.
                                   4   Cal. 1984). Although the Ninth Circuit did not specify the “minimum amount of weekly
                                   5   exercise that must be afforded to detainees who spend the bulk of their time inside their
                                   6   cells,” the court held that ninety minutes per week of exercise, which is the equivalent of
                                   7   slightly less than thirteen minutes a day, does not comport with Eighth Amendment
                                   8   standards. Pierce v. County of Orange, 526 F.3d 1190, 1212 (9th. Cir. 2008).
                                   9          “Within the prison context, a viable claim of First Amendment retaliation entails
                                  10   five basic elements: (1) An assertion that a state actor took some adverse action against an
                                  11   inmate (2) because of (3) that prisoner's protected conduct, and that such action (4) chilled
                                  12   the inmate's exercise of his First Amendment rights, and (5) the action did not reasonably
Northern District of California
 United States District Court




                                  13   advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th
                                  14   Cir. 2005) (footnote omitted).
                                  15          In a § 1983 or a Bivens action – where employers and supervisors are not made to
                                  16   automatically answer for the torts of their employees and subordinates – the term
                                  17   ‘supervisory liability’ is a misnomer. Absent vicarious liability, each government official,
                                  18   his or her title notwithstanding, is only liable for his or her own misconduct.” Iqbal, 556
                                  19   U.S. at 677 (finding under Twombly, 550 U.S. at 544, and Rule 8 of the Federal Rules of
                                  20   Civil Procedure, that complainant-detainee in a Bivens action failed to plead sufficient
                                  21   facts “plausibly showing” that top federal officials “purposely adopted a policy of
                                  22   classifying post-September-11 detainees as ‘of high interest’ because of their race,
                                  23   religion, or national origin” over more likely and non-discriminatory explanations).
                                  24          A supervisor may be liable under § 1983 upon a showing of (1) personal
                                  25   involvement in the constitutional deprivation or (2) a sufficient causal connection between
                                  26   the supervisor’s wrongful conduct and the constitutional violation. Henry A. v. Willden,
                                  27   678 F.3d 991, 1003-04 (9th Cir. 2012). Even if a supervisory official is not directly
                                  28                                                 4
                                   1   involved in the allegedly unconstitutional conduct, “[a] supervisor can be liable in this
                                   2   individual capacity for his own culpable action or inaction in the training, supervision, or
                                   3   control of his subordinates; for his acquiescence in the constitutional deprivation; or for
                                   4   conduct that showed a reckless or callous indifference to the rights of others.” Starr v.
                                   5   Baca, 652 F.3d 1202, 1208 (9th Cir. 2011) (citation omitted). The claim that a supervisory
                                   6   official “knew of unconstitutional conditions and ‘culpable actions of his subordinates’ but
                                   7   failed to act amounts to ‘acquiescence in the unconstitutional conduct of his subordinates’
                                   8   and is ‘sufficient to state a claim of supervisory liability.’” Keates v. Koile, 883 F.3d 1228,
                                   9   1243 (9th Cir. 2018) (quoting Starr, 652 F.3d at 1208) (finding that conclusory allegations
                                  10   that supervisor promulgated unconstitutional procedures which authorized unconstitutional
                                  11   conduct of subordinates do not suffice to state a claim of supervisory liability).
                                  12          Plaintiff is suing for the prison’s allegedly inadequate response to the COVID-19
Northern District of California
 United States District Court




                                  13   pandemic. First, he alleges that he wrote letters to Dr. Pachynski and Warden R.
                                  14   Broomfield regarding the lack of masks in March 2020, and that the following month,
                                  15   masks were provided and mandated to be worn. Dkt. No. 4 at 9. Plaintiff also complained
                                  16   about the lack of social-distancing and crowd control to Captain Arnold, Captain Bloise,
                                  17   and Sgt. France. Id. He complained to Lt. Teixera, Lt. Haub, Sgt. Dutton, and Officer
                                  18   Dearmore about the exposure of inmates to those who were in medical quarantine. Id. at
                                  19   10. Plaintiff also claims inadequate ventilation and lack of an “independent hot-water
                                  20   hose-bib” to clean the shower area. Id. at 10-11.
                                  21          Then on May 30, 2020, 121 inmates from Chino State Prison (“CSP”) were
                                  22   transferred to SQSP, who were not tested for COVID prior to integration with the SQSP
                                  23   population which lead to more than 2000 inmates and staff becoming infected, resulting in
                                  24   28 deaths. Id. at 11. Plaintiff claims that when he and his cellmate were tested on June 25,
                                  25   2020, his cellmate tested positive while Plaintiff tested negative. Id. at 12. However,
                                  26   Plaintiff was forced to remain in the same cell, even after he informed Lt. Teixera that he
                                  27   was “high risk medical.” Id. According to Plaintiff, Lt. Teixera’s response was “Don’t
                                  28                                                 5
                                   1   worry you’ll get it too.” Id. Plaintiff claims his “high risk” conditions include his age
                                   2   (60’s), early-stage emphysema, high blood pressure, prior TB and Hepatitis B and C,
                                   3   chronic arthritis, and obesity. Id. On July 9, 2020, Plaintiff tested positive for COVID-19,
                                   4   and had difficulty breathing, sore throat, loss of sense of taste and smell for several days,
                                   5   extreme muscle pain, excruciating headaches, and no energy. Id. at 13. On July 12, 2020,
                                   6   he was moved to the “Alternative Covid Care Center.” Id. Plaintiff was returned to his
                                   7   cell on approximately July 27, 2020. Id. After his return to Westblock, Plaintiff claims he
                                   8   was permitted to shower every 4-5 days, with no exercise program in several months. Id.
                                   9   at 14. On August 1, 2020, shower and exercise were combined, but the conditions
                                  10   remained overcrowded with no masks. Id.
                                  11          Plaintiff also claims that he has been waiting for months for “optometry and dental”
                                  12   care. Id. at 15. He claims to have constant neck and right shoulder pain due to neck/spine
Northern District of California
 United States District Court




                                  13   problems. Id. He states that all “medical/dental/optometry” problems were indefinitely
                                  14   suspended due to “emergency conditions” as of March 17, 2020. Id.
                                  15          Plaintiff also mentions a scheduled transfer of 50 inmates from North Kern State
                                  16   Prison which was approved by Warden Ron Davis despite some having tested positive for
                                  17   Covid-19. Id. at 16. Plaintiff claims that Correctional Officer S. Beaton at “Receiving and
                                  18   Release” refused the transfer stating, “I don’t want to be on that lawsuit.” Id. It is unclear
                                  19   whether this transfer actually took place and what resulted from it.
                                  20          Lastly, Plaintiff claims that his power was shutoff several weeks in a row from
                                  21   August through September 2020. Id. Plaintiff claims these incidents stopped only after he
                                  22   told Correctional Officer Dearmore that he would amend his grievance to include a First
                                  23   Amendment retaliation claim. Id. He asserts that he wrote to Captain Arnold and the Plant
                                  24   Operation’s Supervisor every week regarding his power being turned off. Id. Plaintiff
                                  25   claims that Officer Dearmore is aware of the grievance he filed, and he believes Officer
                                  26   Dearmore’s actions were “motivated to ‘chill’” his speech. Id.
                                  27          Based on the above allegations, Plaintiff asserts that his Eighth Amendment rights
                                  28                                                  6
                                   1   were violated due to the above conditions. Dkt. No. 4 at 18. Specifically, he asserts that
                                   2   his exposure to and then contracting COVID-19 constitutes a failure to protect claim. Id.
                                   3   at 22. He asserts that the right to a shower and outdoor exercise are protected liberty
                                   4   interests and therefore the denial of these interests violated due process. Id. at 23. He also
                                   5   asserts that the lack of dental, medical and optometry care since March 17, 2020,
                                   6   constitutes deliberate indifference. Id. at 27. Plaintiff also asserts that he has established
                                   7   supervisor liability because those in supervisory positions were notified of the substantial
                                   8   risk of the spread of Covid-19 and yet failed to act appropriated. Id. at 24. He asserts that
                                   9   he has made “causal connection to respondeat superiority liability” through his extensive
                                  10   contact with these individuals. Id. at 25.
                                  11          Plaintiff names 19 defendants in the complaint but fails to identify the actions of
                                  12   each defendant and describe how each violated his constitutional rights. For example,
Northern District of California
 United States District Court




                                  13   Plaintiff names the Director of the CDCR, Kathleen Allison, Secretary Ralph Diaz, and
                                  14   Governor Gavin Newsom but makes no factual allegations against them. Dkt. No. 4 at 8.
                                  15   Furthermore, with respect to several of the claims, Plaintiff only presents conclusory
                                  16   allegations with little support and fails to identity the actions of specific defendants. For
                                  17   example, Plaintiff asserts that the was denied adequate showers and exercise but fails to
                                  18   allege which defendants were responsible for this inadequacy. See supra at 6.
                                  19   Furthermore, he claims that there was inadequate ventilation and lack of an “independent
                                  20   hot-water hose-bib” to clean the shower area but fails to identify any specific defendants
                                  21   who were aware that these conditions posed a threat to Plaintiff and yet failed to act. Id. at
                                  22   10-11. In addition, Plaintiff’s general claim that he was without dental and optometry
                                  23   care, without more, fails to state a claim. He must explain what objectively serious
                                  24   conditions he suffered from that required dental and optometric care and describe how
                                  25   each defendant involved knew that he was facing a substantial risk of serious harm and
                                  26   disregarded that risk by failing to take reasonable steps to abate it. With respect to the lack
                                  27   of certain safety precautions at the start of the pandemic in March 2020, Plaintiff fails to
                                  28                                                  7
                                   1   allege sufficient facts to indicate that each named defendant acted with deliberate
                                   2   indifference. Rather, he states that after he complained about the lack of masks in a letter
                                   3   to Dr. Pachynski and Warden Broomfield, masks were provided the following month and
                                   4   mandated to be worn. See supra at 5. It cannot be said that Defendants acted with
                                   5   deliberate indifference when they responded to his letter by providing masks and ordering
                                   6   they be worn rather than ignoring his letter.
                                   7          Lastly, Plaintiff’s retaliation claim against Officer Dearmore is conclusory. See
                                   8   supra at 6. Plaintiff claims that he experienced power shutdowns during August and
                                   9   September 2020. Id. However, he makes a conclusory allegation that the shutdowns were
                                  10   retaliatory without explaining what complaint he filed, when he filed it, who was aware of
                                  11   the complaint, and how the power shutdowns were intended to chill his First Amendment
                                  12   rights. His claim against Officer Dearmore is therefore conclusory without more
Northern District of California
 United States District Court




                                  13   allegations in support.
                                  14          On the other hand, the complaint states a cognizable Eighth Amendment deliberate
                                  15   indifference claim against unsafe conditions based on the allegation that after his cellmate
                                  16   tested positive for COVID-19, Plaintiff was forced to remain housed with him even after
                                  17   he informed Defendant Lt. Teixera that he was “high risk,” and that Plaintiff later
                                  18   contracted COVID-19 and suffered its effects. See supra at 5-6; Farmer v. Brennan, 511
                                  19   U.S. 825, 832, 834 (1994). Lt. Teixera’s alleged words, if true, indicate that he knew of an
                                  20   excessive risk to Plaintiff’s health and yet failed to take reasonable steps to abate it. Id. at
                                  21   837. Plaintiff may proceed on a claim solely against this Defendant if he chooses and
                                  22   strike the other claims from this action.
                                  23          In preparing an amended complaint, Plaintiff should keep the following principles
                                  24   in mind. Liability may be imposed on an individual defendant under § 1983 only if
                                  25   Plaintiff can show that the defendant proximately caused the deprivation of a federally
                                  26   protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988); Harris v. City of
                                  27   Roseburg, 664 F.2d 1121, 1125 (9th Cir. 1981). A person deprives another of a
                                  28                                                   8
                                   1   constitutional right within the meaning of section 1983 if he does an affirmative act,
                                   2   participates in another’s affirmative act or omits to perform an act which he is legally
                                   3   required to do, that causes the deprivation of which the plaintiff complains. See Leer, 844
                                   4   F.2d at 633. Accordingly, Plaintiff must allege sufficient facts describing each named
                                   5   defendant’s actions or failure to act that caused the violation of his constitutional rights.
                                   6          Plaintiff should also keep in mind that claims presented in a single action must be
                                   7   related. “[M]ultiple claims against a single party are fine, but Claim A against Defendant
                                   8   1 should not be joined with unrelated Claim B against Defendant 2.” George v. Smith, 507
                                   9   F.3d 605, 607 (7th Cir. 2007). “Unrelated claims against different defendants belong in
                                  10   different suits,” not only to prevent the sort of “morass” that a multi-claim, multi-
                                  11   defendant suit can produce, “but also to ensure that prisoners pay the required filing fees –
                                  12   for the Prison Litigation Reform Act limits to 3 the number of frivolous suits or appeals
Northern District of California
 United States District Court




                                  13   that any prisoner may file without prepayment of required fees.” Id. (citing 28 U.S.C. §
                                  14   1915(g)). For example, it may be that Plaintiff’s inadequately pled optometric and dental
                                  15   care needs claim are not related to his COVID-19 claims. In which case, he must file the
                                  16   denial of optometric and dental care needs claim in a separate action.
                                  17

                                  18                                          CONCLUSION
                                  19          For the reasons state above, the Court orders as follows:
                                  20          1.     The complaint is DISMISSED with leave to amend. Within twenty-eight
                                  21   (28) days from the date this order is filed, Plaintiff shall file an amended complaint using
                                  22   the court’s form complaint to correct the deficiencies described above. The amended
                                  23   complaint must include the caption and civil case number used in this order, i.e., Case No.
                                  24   C 20-9415 BLF (PR), and the words “AMENDED COMPLAINT” on the first page.
                                  25   Plaintiff must answer all the questions on the form in order for the action to proceed.
                                  26   Plaintiff is reminded that the amended complaint supersedes the original, and Plaintiff may
                                  27   not make references to the original complaint. Claims not included in the amended
                                  28                                                  9
                                   1   complaint are no longer claims and defendants not named in an amended complaint are no
                                   2   longer defendants. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir.1992).
                                   3             2.        In the alternative, this action can proceed solely on the Eighth Amendment
                                   4   deliberate indifference to unsafe conditions claim against Lt. Teixera as discussed above.
                                   5   See supra at 8. In the same time provided above, Plaintiff may file notice that he wishes to
                                   6   proceed solely on this claim and strike all other claims and defendants from this action.
                                   7             3.        Failure to respond in accordance with this order by filing an amended
                                   8   complaint in the time provided will result in this matter proceeding solely on the
                                   9   Eighth Amendment deliberate indifference claim against Defendant Teixera and all
                                  10   other claims and defendants being stricken from the complaint without further notice
                                  11   to Plaintiff.
                                  12             IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: __April 28, 2021_________                       ________________________
                                                                                              BETH LABSON FREEMAN
                                  14
                                                                                              United States District Judge
                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24
                                       Order of Dismissal with Leave to Amend
                                  25   PRO-SE\BLF\CR.20\09415Cooper_dwlta


                                  26

                                  27

                                  28                                                     10
